Citation Nr: 1228165	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  04-43 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for lumbar degenerative disc disease.  


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to February 1990.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision rendered by the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran currently resides in the jurisdiction controlled by the Atlanta, Georgia RO.  
 
The Veteran testified before the undersigned Veterans Law Judge (VLJ) during a hearing conducted at the RO in Atlanta, Georgia in November 2008.  A copy of the hearing transcript is of record and has been reviewed. 

In April 2009, the Board issued a decision in which it, in pertinent part, reopened the claim for service connection for a low back condition.  The Board denied the claim on the merits.  The Veteran appealed that determination to the United States Court of Appeals for Veterans Claims (Court).  In a December 2011 Memorandum Decision, the Court vacated the Board's decision that denied service connection for a low back disability and remanded the matter for additional development.  

In June 2012, the appellant submitted additional argument and evidence with what amounts to a waiver of RO consideration of that evidence.  The Board will therefore consider this evidence in deciding the claim on appeal.  38 C.F.R. § 20.1304.  Because the Board herein is granting the benefit sought on appeal, there is no prejudice in the Board considering the evidence in the first instance.  

Finally, in July 2012 the Board granted an extension of time to submit additional evidence or argument till August 24, 2012.  Again, because the Board herein is granting the full benefit sought on appeal and because the Board has an obligation to provide for the expeditious treatment of claims remanded by the Court, there is no prejudice to the Veteran in proceeding to adjudicate the claim on appeal.  


	(CONTINUED ON NEXT PAGE)

FINDING OF FACT

The Veteran has a current low back disability, diagnosed as lumbar degenerative disc disease that is etiologically related to injuries sustained while on active duty.  


CONCLUSION OF LAW

The criteria for service connection for lumbar degenerative disc disease have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide. 

In October 2003 and October 2006 correspondence, VA advised the Veteran of the criteria for service connection.  

VA has also assisted the Veteran by obtaining VA outpatient treatment records.  The Veteran underwent a VA examination in June 2007.  Finally, as noted, the Veteran set forth his contentions during hearings before the undersigned.  

The Veteran's attorney has submitted additional evidence and argument pertinent to the appeal.  

In this case, the Board is granting the full benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Background and Analysis

The Veteran contends that a current low back disability is the result of injuries sustained during active duty service.  Specifically, he identifies two injuries during service, one in 1987 in which he was "jumped" by several people, and a second in 1989 involving a tank accident.  

The service treatment records reflect that clinical evaluation of the spine was normal upon examination conducted in June 1986 and that the Veteran denied having recurrent back pain.  However, in September 1987, the Veteran complained of back pain after being jumped by several people.  Examination of the back revealed mild tenderness and full range of motion.  An assessment of contusions and abrasions was made.  In June 1988, the Veteran was seen due to a 3-week history of back pain on the left side.  Examination revealed tenderness and slight spasm.  Resolving muscle spasm was diagnosed.  In October 1989, he was seen with complaints of low back pain following lifting, assessed as low back strain. 

When seen in November 1989, the Veteran complained of an 8-month history of back pain, which he thought occurred as a result of a tank accident.  X-ray films taken in November 1989 revealed minimal anterior wedging of T12, described as possibly developmental and mild dextroscoliosis of the thoracic spine.  The January 1990 separation examination report reflected that clinical evaluation of the spine was normal and that the Veteran complained of recurrent back pain.  The examiner noted that the Veteran had chronic back pain with no bony abnormality.   
 
Private medical records dated in March 2003 indicate that the Veteran was seen with complaints of back pain after driving for 12 hours.  He gave a 6-year history of back pain/lumbar strain.  X-ray films of the lumbar spine revealed minimal L5-S1 degenerative disc changes.   

VA records include an entry dated in June 2003 at which time the Veteran gave a 5-year history of chronic low back pain.  He reported that during that week he had been working as a day laborer and was doing a lot of lifting when symptoms occurred.  The entry indicated that the Veteran was unemployed but had worked as a fork lift operator.  X-ray films taken in June 2003 revealed disc thinning at L5-S1 and mild lumbar levoscoliosis.  

During an August 2003 psychiatric examination conducted at the North Carolina Department of Health and Human Services, the Veteran reported a low back injury while in the military in 1987.  He reported having intermittent bouts of lumbar sprains since then, with the condition worsening in 1997 and again in 2003.  

The file contains a medical statement from Dr. M. R. dated in August 2003.  The doctor noted that the Veteran had a long history of back pain which occurred as a result of an injury (unspecified).  He reported that X-ray films showed disc space narrowing at L5-S1 and an MRI was recommended.  Dr. M. R. stated that he felt that discogenic problems at L5-S1 due to an injury "some time ago" with degeneration and possible nerve compression on the left side were the most likely symptoms.  In a statement provided in September 2003, Dr. M. R. indicated that an MRI revealed minor degenerative disc bulging at L3-L5. 

The file contains a statement from a licensed counselor dated in October 2003 indicating that the Veteran's back injury was related to his chemical dependency. 

VA records dated in 2004 indicate that the Veteran reported having a history of back pain since 1987 and reflect that the diagnoses included degenerative disc disease (DDD) and chronic low back pain secondary to a lumbar herniated disc. 

Records from the Social Security Administration were received in November 2006.  In a decision issued in August 2005, the Veteran was determined to have been disabled from July 2003 due to conditions identified as degenerative disc disease, low back pain, a history of substance abuse and bipolar disorder. 

The Veteran underwent a VA examination of the spine in June 2007.  At such time, he gave a history of a tank accident occurring during service while serving as a gunner aboard the tank.  He reported that the tank slid off a road into mud and sunk several feet, and that this resulted in a back injury.  Following a physical examination, degenerative disease of the lumbar spine was diagnosed.  The examiner opined that the low back disability was less likely than not caused by or the result of an in-service incident or injury.  The examiner explained that there was no record of DDD or DJD (degenerative joint disease) of the lumbar spine in service and no evidence of any treatment of the lumbar spine from 1990 to 2000, during which time the Veteran worked in construction and as a fork-lift operator.  The examiner also mentioned records dated in 2003 in which the Veteran reported that his back problems had only existed for 5 to 6 years.  

The Veteran presented testimony at a travel Board hearing held in November 2008.  At such time, he repeated his contention involving two low back injuries in service.  He stated that post-service, he was initially treated in about 1998.  The record was held open for 60 days following the hearing to allow for the submission of additional evidence. 

Thereafter, additional evidence was received consisting of a medical report and opinion of Dr. P. provided in November 2008.  The record indicated that the Veteran had been experiencing back pain since the mid-1980's and that he injured his back in 1989 while working in a tank.  Chronic lumbar sprain associated with lumbar degenerative disk disease was assessed and the doctor opined that the lumbar pain was exacerbated by the injury to the back in 1989.  

Finally, in June 2012, the Veteran submitted an undated medical opinion from chiropractic physician R. B.  In the six-page letter, Dr. R. B. states that he reviewed the Veteran's relevant medical records and portions of his claims file.  After noting an extensive history of treatment for low back pain, Dr. R. B. noted his disagreement with the conclusions reached by the June 2007 VA examiner.  Specifically, Dr. R. B. took issue with the VA's findings regarding continuity of low back symptoms since service discharge.  Dr. R. B. noted that the VA examiner did not consider reports in 2003 in which the Veteran described a history of low back symptoms since service discharge.  In addition, he reported that the VA examiner did not consider the Veteran's testimony in which he described continuous low back symptoms since service.  

Dr. R. B. opined that the current low back disability was at least as likely as not related to the initial low back injuries during service.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Here, the Board has considered the evidence of record, and after affording the Veteran the benefit of the doubt, finds that the criteria for service connection for a low back disability have been met.  First, the evidence clearly documents the Veteran's treatment for low back injuries while in service.  The service treatment records support the Veteran's current contentions regarding the injuries to the low back in service.  

There is also evidence showing continuity of low back symptomatology since service discharge.  While there are not records immediately following service discharge showing further treatment for low back complaints, the Board is precluded from making a negative inference or considering such as negative evidence.  See generally Maxson v. Gober, 230 F.3d. 1330 (Fed. Cir. 2000); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  

Finally, there is competent lay and medical evidence linking the current disability to the injuries sustained in service.  While the Veteran is not competent to link degenerative disc disease of the spine to service, his statements regarding continuity of low back symptoms are credible.  The Board acknowledges the fact that the Veteran did not always report a history of low back pain dating back to service when receiving medical treatment.  Nevertheless, in several medical records he does describe a history of low back pain since service.  In addition, in hearing testimony, the Veteran credibly explained why he did not seek medical treatment following service but continued to suffer from low back symptoms.  

As regards the competent medical evidence, there is evidence both for and against the claim.  In determining the probative value of a medical opinion, the Board is cognizant of the Court's guidance in Nieves-Rodriguez v. Peake.  In that case, the Court stated that when VA undertakes to provide a medical examination or obtain a medical opinion, the relevant inquiry is whether "the examiner providing the report or opinion is fully cognizant of the claimant's past medical history."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Here, the chiropractic physician, R. B. cited to evidence that was not considered by the VA physician and which contradicts the VA's examiners opinion regarding continuity of symptomatology.  

The Board agrees that there is evidence that was not cited by the VA examiner.  The Board cannot say one way or another whether the evidence was considered by the VA examiner.  Nevertheless, because the June 2007 VA examination opinion is based, at least in part, upon an inaccurate history, the Board finds that its probative value is reduced.  

On the contrary, Dr. R. B. provides an extremely thorough recounting of the Veteran's medical history.  In addition, in providing an opinion linking the current low back disability to service, the examiner's reasoning and analysis is consistent with the remaining evidence of record.  

Given the foregoing, the criteria for service connection for a low back disability, diagnosed as lumbar degenerative disc disease, have been met.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran, and the claim for service connection for a low back disability is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for lumbar degenerative disc disease is granted.  



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


